IN THE
                         TENTH COURT OF APPEALS

                                No. 10-08-00013-CV

SPHERION CORPORATION,
                                                          Appellant
v.

MELVIN CHOAT,
                                                          Appellee



                          From the 170th District Court
                            McLennan County, Texas
                           Trial Court No. 2007-2777-4


                          MEMORANDUM OPINION


      The parties have filed a joint motion to dismiss and an unopposed motion for

release of bond. Per the parties’ agreement, we grant the motions and dismiss the

appeal. See TEX. R. APP. P. 42.1(a)(2). We further order the District Clerk of McLennan

County to release the bond filed in connection with this appeal. Sepada v. Barnes, NO.

12-08-00271-CV, 2009 Tex. App. LEXIS 4012 (Tex. App.—Tyler May 29, 2009, no pet.)

(mem. op.). Costs are taxed against the party incurring same.
                                             FELIPE REYNA
                                             Justice
Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Appeal dismissed
Opinion delivered and filed August 5, 2009
[CV06]




Spherion Corp. v. Choat                                     Page 2